Citation Nr: 1809845	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral arm disability, to include as secondary to a service-connected cervical disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to June 1990, and from January 1991 to March 1991.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office.

This matter was remanded by the Board in October 2014 and July 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he has a bilateral arm and/or shoulder disability directly related to shoulder problems during his active duty service, or secondary to his service-connected cervical disability.

The Veteran was afforded a VA examination in December 2014, and at that time only a left shoulder strain was diagnosed.  The VA examiner confirmed this was the only diagnosis in an October 2016 addendum opinion.  However, the December 2014 examination report indicates imaging studies, to include x-rays, were not performed or available.  The VA examiner did not discuss an August 2013 statement from the Veteran's former private primary care practitioner indicating the Veteran may have a current diagnosis of degenerative arthritis of the left shoulder.  VA treatment records also include complaints of right shoulder pain.  The VA examiner did not address these current complaints.

Further, in the October 2016 addendum opinion, the VA examiner's opinion appears to only address the Veteran's in-service neck injury.  The VA examiner does not appear to address whether the Veteran's current service-connected cervical disability caused or aggravates the Veteran's current arm and/or shoulder disabilities.  The Board notes VA treatment records include a current diagnosis of degenerative disc disease of the cervical spine.

Accordingly, on remand the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of any current left and right shoulder and/or arm disabilities.

On remand, the AOJ should also obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records, to include from December 2017 to the present.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA examination with an appropriate examiner to determine the nature and etiology of any current left and right shoulder and/or arm disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left and right arm and/or shoulder disabilities which are currently manifested, or which have been manifested at any time since November 2009.

The examiner should specifically address the August 2013 statement from the Veteran's former primary care practitioner indicating possible degenerative joint disease of the left shoulder.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current arthritis of the shoulders and/or arms manifested within a year of the Veteran's separation from active duty service?

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right or left shoulder/arm disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the Veteran's contentions that his shoulders would give way while doing pushups and hurt during his active duty service.  The examiner should also address the Veteran's contention that his current disabilities may be related to carrying a heavy rucksack over rough terrain during service.

d) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right or left shoulder/arm disability was caused by his service-connected cervical disability?

The examiner should specifically address the Veteran's current cervical spine disability, to include the diagnosis of degenerative disc disease in the Veteran's VA treatment records.

The examiner should address the Veteran's contention that his service-connected cervical disability caused a nerve impingement in his bilateral arms.

e) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right or left shoulder/arm disability is aggravated by his service-connected cervical disability?

Aggravation indicates a worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to identify the baseline level of the ankle disability that existed before aggravation by the foot disability occurred.

The complete rationale for all opinions should be set forth.

3. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

